         Case 6:20-cv-00476-ADA Document 58 Filed 12/04/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO
                                      WACO DIVISION

WSOU INVESTMENTS LLC                             §
                                                 §
vs.                                              §        NO:   WA:20-CV-00476-ADA
                                                 §
DELL TECHNOLOGIES INC., DELL INC.,               §
EMC CORPORATION



                ORDER RESETTING TELEPHONIC
                                TELEPHONIC DISCOVERY HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by

phone for a telephone conference on December
                                    12/ 0 2 0 10, 2020 at 10:00 AM . Please call (866) 434-5269
                                                          10:00 AM

with access code 9678090 to be included in the hearing.



               SIGNED on 12/042 0




                                                     Alan D Albright
                                                     UNITED STATES DISTRICT JUDGE
